Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Nazirul Quayum, D.D.S., DATE: December 15, 1995
Petitioner,

Docket No. C-95-127
Decision No. CR408

-v

The Inspector General.

DECISION

For the reasons discussed below, I conclude that the
three-year exclusion from participating in the Medicare,
Medicaid, Maternal and Child Health Services Block Grant
and Block Grants to States for Social Services programs',
imposed and directed against Nazirul Quayum, D.D.S.
(Petitioner), is reasonable.

Procedural History

By letter dated March 21, 1995, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Petitioner that he was
being excluded for three years from participating as a
provider in Medicare and Medicaid.

The I.G. notified Petitioner that he was being excluded
as a result of his conviction in New York of a criminal
offense in connection with the interference with or
obstruction of an investigation into a criminal offense
involving fraud, theft, embezzlement, breach of fiduciary
responsibility, financial misconduct, patient abuse or
neglect, or program-related crime. The I.G. further
advised Petitioner that exclusions after such a

' Unless otherwise indicated, hereafter I refer
to all programs from which Petitioner has been excluded,
other than Medicare, as "Medicaid."
2

conviction are authorized by section 1128(b)(2) of the
Social Security Act (Act) .?

Petitioner filed a request for hearing. During a
prehearing conference held on June 2, 1995, the parties
agreed that there were no disputed issues of material
fact which would need to be resolved by an in-person
hearing. The parties consequently agreed to a schedule
for filing briefs supported by documentary evidence.’

During the prehearing conference, Petitioner admitted
that he pled guilty to one count of attempted perjury as
part of a plea agreement. Petitioner denied, however,
that the attempted perjury to which he pled guilty was in
connection with the interference with or obstruction of
an investigation into a criminal offense involving fraud,
theft, embezzlement, breach of fiduciary responsibility,
financial misconduct, patient abuse or neglect, or
program-related crime, within the meaning of section
1128(b)(2) of the Act.

Upon careful consideration of the record before me, I
find that no facts material to my decision are genuinely
in dispute and that the only matters to be decided are
the legal implications of the undisputed facts. I
conclude that Petitioner is subject to the exclusion

2? Those parts of the Act discussed herein are
codified in 42 U.S.C. § 1320a-7.

% The I.G. filed a brief (I.G. Br.), including a
statement enumerating the material facts and conclusions
of law the I.G. considered to be uncontested. The I.G.'s
brief was accompanied by I.G. Exhibits (I.G. Exs.) 1 and
2. At my direction, the I.G. later submitted a corrected
copy of I.G. Ex. 2. Petitioner filed a response brief
(P. Br.), accompanied by Petitioner's Exhibits (P. Exs.)
1 through 4, and incorporating Petitioner's letter brief
filed with his request for hearing. Petitioner requested
that the documents submitted with his letter brief be
admitted in evidence. Petitioner had marked the
documents submitted with his letter brief as P. Exs. A-G.
Although this marking is inconsistent with my prehearing
order, I have retained Petitioner's marking because the
exhibits are referenced in Petitioner's letter brief.

The I.G. then filed a reply brief (I.G. R. Br.).

There were no objections to the proposed exhibits. In
the absence of objection, I admit into evidence I.G. Exs.
1 and 2, and P. Exs. 1 through 4 and A-G.
3

provisions of section 1128(b)(2) of the Act, and I affirm
the I.G.'s determination to exclude Petitioner from
participation in Medicare and Medicaid for a period of
three years.

Applicable Law

Section 1128(b)(2) of the Act authorizes the I.G. to
exclude --

{a]ny individual or entity that has been
convicted, under Federal or State law, in
connection with the interference with or
obstruction of any investigation into any
criminal offense described in (section
1128(b) (1) or section 1128(a) of the Act).

Criminal offenses described in section 1128(a) include
those related to the delivery of an item or service under
the Medicare or State health care programs‘ and those
related to neglect or abuse of patients in connection
with the delivery of a health care item or service.

Criminal offenses described in section 1128(b)(1) include
those relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct
in connection with the delivery of a health care item or
service or with respect to any act or omission in a
program operated by or financed in whole or in part by
any federal, State, or local government agency.

Issues

The first issue is whether Petitioner's conviction was in
connection with the interference with or obstruction of
an investigation into a criminal offense described in
section 1128(a) or 1128(b)(1) of the Act, within the
meaning of section 1128(b) (2) of the Act.

A further issue is whether the length of the exclusion
imposed and directed against Petitioner -- three years --
is reasonable.

Findings of Fact and Conclusions of Law

1. Petitioner is a dentist, practicing in New York.

‘ “state health care programs" are defined at

section 1128(h) of the Act and include Medicaid.
4

2. On April 15, 1994, Petitioner pled guilty to
attempted perjury in the first degree, in satisfaction of
Count 1 of Indictment No. 11775/93, in Kings County, New
York. I.G. Exs. 1 and 2.

3. Count 1 charges that Petitioner testified falsely
before a special grand jury on January 26, 1993, and that
Petitioner's false testimony was material to the special
grand jury's investigation of a Medicaid fraud scheme
involving employees of pharmacies located near
Petitioner's dental offices. I.G. Ex. 2.

4. At his plea allocution, Petitioner admitted to the
court that he knowingly made false statements under oath
before the grand jury, related to conversations he had
“with employees in the pharmacy as well as in the medical
center." I.G. Ex. 1 at 12, 13.

5. At his plea allocution, Petitioner specifically
admitted that his false statements were in response to
questions from the grand jury that related to Medicaid
fraud. I.G. Ex. 1 at 15.

6. On May 27, 1994, the court sentenced Petitioner to
pay a fine of $5000, to be on probation for five years,
to provide 250 hours of community service, and to pay a
five-dollar crime victim's assistance fee. I.G. Ex. 1 at
13-14; P. Request for Hearing at 3-4.

7. Petitioner was convicted of a criminal offense within
the meaning of section 1128(i)(3) of the Act. Findings
2, 6.

8. Petitioner's conviction of Count 1 of the indictment
was in connection with the interference with or
obstruction of an investigation into a criminal offense
relating to the delivery of an item or service under
Medicaid (a program-related crime), as described in
section 1128(a), within the meaning of section 1128(b) (2)
of the Act. Findings 2-7.

9. The Secretary of DHHS (Secretary) has delegated to
the I.G. the authority to exclude individuals from
participation in Medicare and to direct their exclusion
from participation in Medicaid. 48 Fed. Reg. 21,662
(1983); 53 Fed. Reg. 12,993 (1988).

10. There are no aggravating or mitigating factors as
specified in the regulations.

11. In the absence of aggravating or mitigating factors,
the I.G. is required to exclude Petitioner from
5

participating in Medicare and to direct his exclusion
from participating in Medicaid for a three-year period.
Act, section 1128(c)(3) (A); 42 C.F.R. § 1001.301(b)
(1994).

12. A three-year period of exclusion is reasonable.

DISCUSSION
A. Petitioner was convicted of a criminal offense.

Petitioner admits that he pled guilty to one count of
attempted perjury. June 14, 1995 Order and Schedule for
Filing Briefs and Documentary Evidence at 1; P. Br. at 1-
2. Petitioner also admits that the court sentenced him,
based on his guilty plea. P. Letter Brief at 3-4.
Petitioner has not expressly admitted that he was
convicted of a criminal offense, within the meaning of
section 1128(i) of the Act. Nevertheless, that
conclusion follows as a matter of law from Petitioner's
admissions that he pled guilty, and from the fact that
the court, in passing sentence, accepted that plea.
Therefore, I conclude that Petitioner was convicted of a
criminal offense within the meaning of section 1128(i) (3)
of the Act.

B. Petitioner's conviction was in connection with
the interference with or obstruction of an
investigation into a criminal offense described
in_section 1128(a) or 1128(b)(1) of the Act,
within the meaning of section 1128(b) (2).

Petitioner was convicted of the crime of attempted
perjury. Examination of the indictment to which
Petitioner pled guilty and of his plea allocution
establishes conclusively that Petitioner's conviction was
in connection with the interference with or obstruction
of an investigation into a program related criminal
offense. Therefore, Petitioner's exclusion was
authorized by section 1128(b)(2) of the Act.

1. Petitioner was convicted of an offense in
connection with the interference with or
obstruction of an investigation.

count One of Petitioner's indictment charges that, on
January 26, 1993, Petitioner gave false answers in
testimony before the Special Grand Jury of Kings County,
New York. The indictment alleges that the grand jury was
investigating whether the New York State Medicaid program
had been defrauded through a scheme under which employees
6

of a pharmacy purchased prescriptions from Medicaid
recipients so that the pharmacy could bill the Medicaid
program for dispensing drugs without actually doing so.
The indictment charges that it was material to this
investigation to know whether Petitioner had ever
discussed the prescription buying scheme with employees
of the pharmacy. The indictment charges that Petitioner
falsely testified that he never had any such
conversations. I.G. Ex. 2.

At his plea allocution, Petitioner admitted that he had
lied when he testified that he had no conversations with
employees or others connected with the pharmacy regarding
the prescription buying scheme. I.G. Ex. 1 at 15.
Petitioner argues, however, that his conviction was not
in connection with the interference with or obstruction
of an investigation, within the meaning of section
1128(b) (2), for two reasons. First, Petitioner contends
that his conviction was not for obstructing or
interfering with an investigation. Second, Petitioner
argues that, regardless of his conviction, he did not in
fact obstruct or interfere with an investigation. I am
not persuaded by Petitioner's arguments.

Petitioner argues, first, that his conviction was for
attempted perjury, and not for obstructing or interfering
with an investigation. Petitioner's argument is that he
was not charged with, and could not have been convicted
of, hindering prosecution, which is a specific criminal
offense under New York law (P. Ex. 1). P. Br. at 4.
Petitioner pursues his argument by contending that if he
could not have been convicted of hindering prosecution,
he cannot be found to have interfered with or obstructed
an investigation. Petitioner cites People v. Lorenzo,
110 Misc. 2nd 410, 422 N.¥.S.2d 726 (1981), for the
proposition that Petitioner would have to have been
involved with the wrongdoing to have hindered
prosecution. P. Br. at 4.

Petitioner overlooks the broad scope of the prohibition
against interfering with or obstructing an investigation
under section 1128(b)(2). That section does not require
that an individual be convicted of the specific offenses
of interference with or obstruction of an investigation.
Nor does section 1128(b)(2) require an individual to have
been involved with the wrongdoing being investigated for
that individual to be found to have interfered with or
obstructed an investigation. Instead, section 1128(b) (2)
permits the exclusion of individuals convicted of crimes
in_ connection with the interference with or obstruction
of an investigation. Administrative law judges and
appellate panels of the DAB have held that the phrase "in
7

connection with" is equivalent to the phrase "related to"
as used in section 1128(a) of the Act. Chander Kachoria,
DAB CR220, at 11 n.6 (1992), aff'd, DAB 1380, at 4-5
(1993). The cases interpreting the latter phrase have
held that an offense is "related to the delivery of an
item or service" when there is a common sense connection
or nexus between the criminal offense and the delivery of
items or services under the Medicare or Medicaid
programs. Berton Siegel, D.O., DAB 1467, at 5 (1994).
Thus, an individual convicted of perjury may be excluded
pursuant to section 1128(b)(2) if there is a nexus or
common sense connection between the perjury and
interference with or obstruction of an investigation.

This broad interpretation of the phrase "in connection
with" is reinforced by the preamble to the notice of
proposed rulemaking for 42 C.F.R. § 1001.301, the
regulation implementing section 1128(b)(2) of the Act.
The preamble enumerates perjury among the types of crimes
intended to be within the scope of the statute and
regulation:

Among the types of convictions covered by this
section are perjury, witness tampering, and
obstruction of justice. This list is not intended
to be exhaustive.

55 Fed. Reg. 12207 (1990) (emphasis added).

Petitioner's conviction for attempted perjury in
testimony before the grand jury satisfies the requirement
of the statute. His testimony was material to the grand
jury's investigation. Therefore, it follows that, in
testifying falsely, he obstructed or interfered with the
grand jury's investigation. It appears beyond debate
that Petitioner's conviction has a common sense
connection to the offenses of interference with or
obstruction of an investigation.

Petitioner's second argument is that, as a factual
matter, he could not have interfered with or obstructed
an investigation, because the investigation was over:

Since Dr. Williams was already "wired," and
this Grand Jury was an extension of the old
Grand Jury, it seemed obvious that this
particular investigation was over, when they
subpoenaed Quayum (Petitioner).

P. Br. at 5. Petitioner reasons that Dr. Williams had
already been shown to be guilty of Medicaid fraud (P. Br.
at 4); and that the grand jury inquiry of Petitioner was
8

not really targeting Dr. Williams or other pharmacy
employees, but was instead targeting Petitioner.
Petitioner labels his grand jury appearances a "perjury
trap."

Petitioner's argument is unpersuasive. The prosecutor
could not have known that Petitioner would lie before the
grand jury. Furthermore, Petitioner has not shown what
basis, if any, he has to know what individuals, besides
Dr. Williams, were being investigated. Further,
Petitioner cannot know what offenses were being
investigated, even if Petitioner was aware of certain
offenses previously committed by Dr. Williams.

Perhaps more importantly, however, Petitioner's argument
that the facts underlying his conviction are not
consistent with the facts charged in the indictment, to
which he pled guilty, amounts to a collateral attack on
his conviction. Petitioner may not reargue the merits of
his criminal case in this administrative proceeding. In
this regard, an appellate panel of the Departmental
Appeals Board has held:

{i]t is the fact of the conviction which causes the
exclusion. The law does not permit the Secretary to
look behind the conviction. Instead, Congress
intended the Secretary to exclude potentially
untrustworthy individuals or entities based on
criminal convictions. This provides protection for
federally funded programs and their beneficiaries
and recipients, without expending program resources
to duplicate existing criminal processes.

Peter J. Edmonson, DAB 1330, at 4 (1992); see also 42
C.F.R. § 1001.2007(da) ("the basis for the underlying
(conviction) is not reviewable and the individual or
entity may not collaterally attack the underlying
{conviction], either on substantive or procedural
grounds"). Because Petitioner was convicted of Count 1
of the indictment, the facts charged therein are accepted
as true for purposes of this decision. As I have already
discussed, the language of the indictment establishes
that Petitioner's criminal offense was in connection with
the interference with or obstruction of the grand jury's
investigation.

2. Petitioner interfered with or obstructed an
investigation into a criminal offense related
to the delivery of items or services under
Medicaid.
9

I have concluded that Petitioner was convicted of a
criminal offense in connection with the interference with
or obstruction of an investigation. For Petitioner to be
excluded under section 1128(b) (2), the investigation he
interfered with or obstructed must have been into a
criminal offense described in section 1128(b)(1) or
section 1128(a) of the Act. I conclude that the
investigation which Petitioner interfered with or
obstructed was related to the delivery of an item or
service under the Medicaid program, within the meaning of
section 1128(a) (1).

Petitioner argues that his crime of attempted perjury is
not related to Medicare/Medicaid. P. Br. at 6. The
indictment language proves to the contrary:

As part of its inquiry, the Grand Jury was
attempting to ascertain whether the New York
State Medical Assistance Program (Medicaid) had
been defrauded through a scheme under which
employees of a pharmacy had purchased
prescriptions from Medicaid recipients so that
the pharmacy could bill Medicaid for dispensing
drugs without actually doing so. It was
material to this investigation to know whether
defendant (Petitioner), a dentist in a medical
center adjacent to one of the pharmacies under
investigation, had ever discussed the foregoing
practices with employees and other persons
connected with the facilities.

I.G. Ex. 2 at 2.

At the time that he entered his guilty plea, Petitioner
admitted that his false testimony before the grand jury
related to Medicaid fraud. The court inquired of
Petitioner: "The questions asked of you before the grand
jury related to Medicaid fraud, is that right?"
Petitioner responded: "Yes." I.G. Ex. 1 at 15.
Petitioner specifically admitted that the questions he
answered falsely were about whether he had had any
conversations with employees or people from the medical
10

center or pharmacy about the "script" buying scheme,
i.e., purchasing prescriptions from Medicaid recipients:

Prosecutor: Could I ask the defendant just

to -- could I ask the defendant, Doctor Quayum
Nazirul’, you were asked in the grand jury whether
you had any conversations with employees or people
from the medical center or pharmacy whether you had
conversations with them about the script buying
scheme. Do you remember that?

Petitioner: Yes, sir.

Prosecutor: The purchasing script from
Medicaid recipients?

Petitioner: Yes, sir.

Prosecutor: In the grand jury you said you had
no conversations?

Petitioner: Yes.

Prosecutor: And that was a lie, that was not
correct?

Petitioner: Yes, sir.
Prosecutor: Thank you.
I.G. Ex. 1 at 15.

Thus, the indictment charged, and Petitioner admitted,
that the grand jury was investigating Medicaid fraud, and
that Petitioner's testimony was material to that
investigation. Medicaid fraud is a crime described in
section 1128(a)(1) of the Act. Greene v. Sullivan, 731
F. Supp. 835, 838 (E.D. Tenn. 1990). Thus, taken
together, the facts charged in the indictment and
Petitioner's admissions in pleading guilty establish on
their face that Petitioner was convicted of a crime
described in section 1128(b)(2) of the Act. Accordingly,
the I.G. was authorized to exclude Petitioner.

‘The clerk later clarified for the record that
the Defendant's (Petitioner's) true name is Nazirul
Quayum [not Quayum Nazirul]. I.G. Ex. 1 at 16.
11

Cc. Petitioner's argument that his exclusion is unfair
is not persuasive; further, I am not authorized to
set aside a valid exclusion based on equitable
considerations.

In the letter brief attached to his request for a
hearing, as well as in his response to the I.G.'s motion
for summary disposition, Petitioner argues that excluding
him from Medicare and Medicaid would be unfair, for
several reasons. Petitioner argues that he intended, by
his guilty plea, to avoid collateral consequences. P.
Br. at 1-2. He suggests that he was misled into entering
a guilty plea. P. Letter Brief at 6-7. Petitioner
argues that he relied on the prosecutor's representation
that, if no one asked him, he would not write a
recommendation against Petitioner receiving a Medicaid
provider's license (I.G. Ex. 1 at 4-5). Petitioner argues
also that he was issued a Certificate for Relief from
Disabilities (P. Ex. 4), which I should also consider in
determining whether Petitioner ought to be excluded. P.
Br. at 6.

Contrary to Petitioner's suggestion that he relied on
representations by the prosecutor that he would not be
subject to collateral consequences if he pled guilty, the
transcript of Petitioner's guilty plea shows that
Petitioner was on notice that his conviction would be
reported to appropriate agencies, including Medicaid:

Petitioner's attorney: ***my client was a
Medicaid provider, and he's going to again
apply for that Medicaid provider's license.
The Department of Social Services investigates
him and does what they have to do. [The
prosecutor] has committed himself that if no
one asks him, he is not going to write a
recommendation against my client receiving the
provider's license. If the Department of
Social Security does inquire of [the
prosecutor], [the prosecutor] will explain
fully the entire proceeding that took place
today and what occurred during the
investigation.

Prosecutor: Yes, that is correct. To the
extent, your Honor, as a matter of course, when
any Medicaid provider is convicted of any
crime, my office automatically refers the fact
of that conviction to the appropriate agency.

I.G. Ex. 1 at 4-5. Thus, it appears that Petitioner's
argument that he was misled about the consequences of his
12

plea is without factual support. Nevertheless, even if
Petitioner had, in fact, been unaware that his guilty
plea might subject him to exclusion, this would not
invalidate his exclusion. See Douglas Schram, R.Ph., DAB
1372, at 11 (1992).

Similarly, the fact that Petitioner received a
Certificate of Relief from Civil Disabilities is not a
bar to the imposition of an exclusion. Janet Wallace,
L.P.N., DAB CR155 (1991), aff'd, DAB 1326 (1992). As
Petitioner acknowledges, such certificate relates only to
civil actions by the State and does not bind the federal
government. See P. Br. at 6.

Finally, Petitioner argues that he did not profit from
his crime of attempted perjury. P. Br. at 3. Profit by
Petitioner is not requisite to his being excluded.
Bernard Lerner, M.D., DAB CR60, at 13 (1989); cf. Basem
S. Kandah, R.Ph., DAB CR80, at 9; Barry D. Garfinkel,
M.D., DAB CR400, at 27 (1995) (both holding that lack of
profit by petitioners may be evidence relevant to
trustworthiness, but nevertheless upholding exclusions).
Further, financial crimes are not the only crimes which
are related to delivery of items or services under the
programs. Paul R. Scollo, D.P.M., DAB 1498, at 9-11
(1994).

Although Petitioner has failed to persuade me that his
exclusion is inequitable, even if I were persuaded of the
merits of Petitioner's claims, I am without authority to
overturn the exclusion. I have already concluded that
Petitioner's exclusion was authorized under section
1128(b) (2) of the Act. The regulations governing these
proceedings make clear that the administrative law judge
lacks authority to set aside an exclusion in these
circumstances. The regulations provide:

The ALJ does not have the authority to--

* * *
Review the exercise of discretion by the OIG to
exclude an individual or entity under section
1128(b) of the Act. . .{or]

* * *

Set a period of exclusion at zero, or reduce a
period of exclusion to zero, in any case where the
ALJ finds that an individual or entity committed an
act described in section 1128(b) of the Act. ...

42 C.F.R. § 1005.4(c)(5),(6). Thus, to the extent
Petitioner is arguing that the I.G. should not have
exercised her discretion to exclude him, I am without
authority to review that act of discretion. Similarly,
13

to the extent Petitioner is arguing that it would not
serve the remedial purposes of the Act to exclude him for
any period, I am without authority to reduce his period
of exclusion to zero.

D. A three-year period of exclusion is reasonable.

In the absence of aggravating or mitigating factors, the
Petitioner is required to be excluded from participating
in the Medicare and Medicaid programs for a three-year
period. Act, section 1128(c) (3) (A); 42 C.F.R. §
1001.301(b). Petitioner has the burden of proving
mitigating factors, which he has made no attempt to do.
Potential mitigating factors which could reduce the
length of the exclusion are found at 42 CFR §
1001.301(b) (3) (1994). I.G. Br. at 12-13. Nothing in
the record indicates that any of the potential mitigating
factors would apply here.

Furthermore, upon careful review of the record as a
whole, I find that a three-year exclusion of Petitioner
is reasonable. Congress intended that the Act, including
section 1128(b)(2), be applied to protect the integrity
of federally funded health care programs, and the welfare
of program beneficiaries and recipients, from individuals
and entities who have been shown to be untrustworthy.
Petitioner's lying before the grand jury demonstrates
untrustworthiness, which is addressed by excluding hin,
in accordance with the remedial purposes of section 1128.
See Robert Matesic, R.Ph., d/b/a Northway Pharmacy, DAB
1327 (1992).

Conclusion
The three-year exclusion from participating in Medicare

and Medicaid which the I.G. imposed and directed against
Petitioner is reasonable.

/s/

Jill S. clifton
Administrative Law Judge
